ING LIFE INSURANCE AND ANNUITY COMPANY Variable Annuity Account C Multiple Sponsored Retirement Options II CONTRACT PROSPECTUS - OCTOBER NOVEMBER 19, 2010 The Contracts. The contracts described in this prospectus are group deferred fixed and variable annuity contracts issued by ING Life Insurance and Annuity Company (the Company). They are intended to be used as funding vehicles for certain types of retirement plans and to qualify for beneficial tax treatment and/or to provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (the Tax Code). Why Reading this Prospectus is Important. Before you participate in the contract through your retirement plan, you should read this prospectus. It provides facts about the contract and its investment options. Plan sponsors (generally your employer) should read this prospectus to help determine if the contract is appropriate for their plan. Keep this document for future reference. Investment Options. The contracts offer variable investment options and fixed interest options. When we establish your account(s), the contract holder, (generally, the sponsor of your retirement plan or a trust), or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts and plans, or in some states. Your plan sponsor may have selected a subset of variable and/or fixed interest options to be available for investment under your plan. Variable Investment Options. Variable investment options available through the contracts are listed on the next page. These options are called subaccounts. The subaccounts are within Variable Annuity Account C (the separate account), a separate account of the Company. Each subaccount invests in one of the mutual funds (funds) listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds. Information about the risks of investing in the funds is located in the Investment Options section of this prospectus on page 11 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectus for future reference. Fixed Interest Options. > Guaranteed Accumulation Account > Fixed Plus Account II > Fixed Account Except as specifically mentioned, this prospectus describes only the variable investment options. However, we describe the fixed interest options in the appendices to this prospectus. There is also a separate prospectus for the Guaranteed Accumulation Account. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the funds summary prospectus. You may obtain the October November 19, 2010 Statement of Additional Information (SAI) without charge by indicating your request on your enrollment materials or calling the Company at 1-800-262-3862 or writing to us at the address referenced under the Contract Overview - Questions: Contacting the Company section of the prospectus. You may also obtain a prospectus or an SAI for any of the funds, or a Guaranteed Accumulation Account prospectus, by calling that number. This prospectus, the Guaranteed Accumulation Account prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov, or by writing to the SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-167680. The number assigned to the registration statement for the Guaranteed Accumulation Account is 333-158492. The SAI table of contents is listed on page 46 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by current prospectuses of the funds. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.167680-10 CONTRACT PROSPECTUS - OCTOBER NOVEMBER 19, 2010 (CONTINUED) Variable Investment Options (The Funds)* Alger Green Fund (Class A) ING Index Solution 2015 Portfolio ING Russell TM Small Cap Index American Century ® Inflation- (Class I) Portfolio (Class I) Adjusted Bond Fund ING Index Solution 2025 Portfolio ING Small Company Portfolio (Investor Class) (Class I) (Class I) American Mutual Fund ® ING Index Solution 2035 Portfolio ING SmallCap Opportunities (Class R-4) (Class I) Portfolio (Class I) Ariel Fund ING Index Solution 2045 Portfolio ING T. Rowe Price Capital Artisan International Fund (Class I) Appreciation Portfolio (Class S) (Investor Shares) ING Index Solution 2055 Portfolio ING T. Rowe Price Equity Income Aston/Optimum Mid Cap Fund (Class I) Portfolio (Class S) (Class N) ING Intermediate Bond Portfolio ING Templeton Foreign Equity Columbia Mid Cap Value Fund (Class I) Portfolio (Class I) (Class A) ING International Index Portfolio ING Thornburg Value Portfolio EuroPacific Growth Fund ® (Class I) (Class I) (Class R-4) ING JPMorgan Emerging Markets ING U.S. Bond Index Portfolio Fidelity ® VIP Contrafund ® Portfolio Equity Portfolio (Class S) (Class I) (Initial Class) ING Large Cap Growth Portfolio ING U.S. Stock Index Portfolio Franklin Small Cap Value Securities (Class S) (Class I) Fund (Class 2) ING MidCap Opportunities Portfolio ING Van Kampen Equity and Fundamental Investors SM (Class I) Income Portfolio (Class I) (Class R-4) ING Money Market Portfolio ING Van Kampen Growth and ING American Century Small-Mid (Class I) Income Portfolio (Class S) Cap Value Portfolio (Class I) ING Oppenheimer Global Portfolio Invesco Mid Cap Core Equity Fund ING BlackRock Science and (Class I) (Class A) Technology Opportunities ING PIMCO Total Return Portfolio Parnassus Equity Income Fund Portfolio (Class I) (Class I) (Investor Shares) ING Clarion Real Estate Portfolio ING Pioneer High Yield Portfolio Templeton Global Bond Fund (Class S) (Class I) (Class A) ING Global Resources Portfolio ING Pioneer Mid Cap Value The Growth Fund of America ® (Class S) Portfolio (Class S) (Class R-4) ING Growth and Income Portfolio ING Russell TM Large Cap Index Wanger Select (Class I) Portfolio (Class I) Wanger USA ING Index Solution Income ING Russell TM Mid Cap Index Portfolio (Class I) Portfolio (Class I) (1 ) This fund is available to the general public. See Investment Options - Additional Risks of Investing in the Funds. (2 ) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees - Fund Fees and Expenses for additional information. (3 ) This fund is available on a limited basis and is subject to Company approval. PRO.167680-10 2 TABLE OF CONTENTS Contract Overview: 4 Whos Who The Contract and Your Retirement Plan Questions: Contacting the Company (sidebar) Sending Forms And Written Requests In Good Order (sidebar) Contract Facts Contract Phases: The Accumulation Phase, The Income Phase Fee Table 6 Condensed Financial Information 9 Variable Annuity Account C 9 The Company 9 Investment Options 11 Transfers 12 Contract Purchase and Participation 15 Contract Ownership and Rights 17 Right to Cancel 17 Fees 18 Your Account Value 25 Withdrawals 27 Loans 28 Systematic Distribution Options 29 Death Benefit 30 The Income Phase 32 Contract Distribution 35 Tax Considerations 37 Other Topics 44 Performance Reporting - Voting Rights - Contract Modification - Legal Matters and Proceedings - Payment Delay or Suspension - Transfer of Ownership; Assignment - Account Termination - Intent to Confirm Quarterly Contents of the Statement of Additional Information 46 Appendix I - Guaranteed Accumulation Account 47 Appendix II - Fixed Plus Account II 50 Appendix III - Fixed Account 54 Appendix IV - Participant Appointment of Employer as Agent Under an Annuity Contract 55 Appendix V - Description of Underlying Funds 56 PRO.167680-10 3 CONTRACT OVERVIEW Questions: Contacting the The following is intended as a summary. Please read each section of this Company. Contact your prospectus for additional information. local representative or write or call the Company: Whos Who ING You (the participant): The individual who participates in the contract through a USFS Customer Service retirement plan. Defined Contribution Administration Plan Sponsor : The sponsor of your retirement plan. Generally, your employer. P.O. Box 990063 Hartford, CT 06199-0063 Contract Holder : The person to whom we issue the contract. Generally, the plan sponsor or a trust. We may also refer to the contract holder as the contract 1-800-262-3862 owner. Sending Forms and We (the Company): ING Life Insurance and Annuity Company. We issue the Written Requests in Good contract. Order. For greater detail, review Contract Ownership and Rights and Contract If you are writing to change Purchase and Participation. your beneficiary, request a withdrawal, or for any other The Contract and Your Retirement Plan purpose, contact your local representative or the Retirement Plan (plan): A plan sponsor has established a plan for you. This Company to learn what contract is offered as a funding option for that plan. We are not a party to the information is required in plan. order for the request to be in good order. By contacting Plan Type: We refer to the plan by the Tax Code section under which it us, we can provide you with qualifies. For example: a 403(b) plan is a plan that qualifies for tax treatment the appropriate under Tax Code section 403(b). To learn which Tax Code section applies to administrative form for your your plan, contact your plan sponsor, your local representative or the Company. requested transaction. Use of an Annuity Contract in your Plan: Under the federal tax laws, Generally, a request is earnings on amounts held in annuity contracts are generally not taxed until they considered to be in good are withdrawn. However, in the case of a qualified retirement account (such as order when it is signed, a 401(a), 401(k), Roth 401(k), 403(b), Roth 403(b), or 457(b) plan), an annuity dated and made with such contract is not necessary to obtain this favorable tax treatment and does not clarity and completeness that provide any tax benefits beyond the deferral already available to the tax we are not required to qualified account itself. Annuities do provide other features and benefits (such exercise any discretion in as a guaranteed death benefit under some contracts or the option of lifetime carrying it out. income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into We can only act upon written account the additional fees and expenses you may incur in an annuity. See requests that are received in Contract Purchase and Participation. good order. Contract Rights: Rights under the contract and who may exercise those rights may vary by plan type. Also, while the contract may reserve certain rights for the contract holder, the contract holder may permit you to exercise those rights through the plan. PRO.167680-10 4 Contract Facts Free Look/Right to Cancel: Contract holders may cancel the contract no later than 10 days after they receive the contract (or a longer period if required by state law). Participants in 403(b) plans and Roth 403(b) plans, as well as in certain 401(a), 401(k), or Roth 401(k) plans may cancel their participation in the contract no later than 10 days after they receive evidence of participation in the contract. See Right to Cancel. Death Benefit: A beneficiary may receive a benefit in the event of your death during both the accumulation and income phases. The availability of a death benefit during the income phase depends upon the income phase payment option selected. See Death Benefit and The Income Phase. Withdrawals: During the accumulation phase, you may, under some plans, withdraw all or part of your account value. Amounts withdrawn may be subject to an early withdrawal charge, other deductions, tax withholding and taxation. See Withdrawals and Taxation. Systematic Distribution Options: These allow you to receive regular payments from your account, while retaining the account in the accumulation phase. See Systematic Distribution Options. Fees: Certain fees are deducted from your account value. See Fee Table and Fees. Taxation: Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Tax Considerations. Contract Phases I. The Accumulation Phase (accumulating retirement Payments to benefits) Your Account Step 1 || STEP 1: You or the contract holder provide ING Life Insurance and Annuity Company with your completed ING Life Insurance and Annuity Company enrollment materials. (a) || Step 2 (b) || Variable Annuity According to the plan, we set up one or more accounts for Fixed Account C you. We may set up account(s) for employer contributions Interest and/or for contributions from your salary. Alternatively, we Option Variable Investment may issue the contract to an employer or a plan on an Options unallocated basis. In that case, we establish a single account under the contract for the contract holder, and the The Subaccounts recordkeeper designated by the plan establishes and A B Etc. maintains an individual account or accounts for each participant. || Step 3 || Mutual Mutual Etc. STEP 2: The contract holder, or you if permitted by your Fund A Fund B plan, directs us to invest your account dollars in any of the following: (a) Fixed Interest Options; or (b) Variable Investment Options. (The variable investment options are the subaccounts of Variable Annuity Account C. Each one invests in a specific mutual fund.) STEP 3: The subaccount(s) selected purchases shares of its corresponding fund. II. The Income Phase (receiving income phase payments from your contract) The contract offers several payment options. See The Income Phase. In general, you may: > Receive income phase payments over a lifetime or for a specified period; > Select an option that provides a death benefit to beneficiaries; and > Select fixed income phase payments or payments that vary based on the performance of the variable investment options you select. PRO.167680-10 5 FEE TABLE In This Section: The following tables describe the fees and expenses that you will pay when > Maximum Contract buying, owning, and withdrawing from your contract. The first table Holder Transaction describes the fees and expenses that you will pay at the time that you buy Expenses; the contract, withdraw from the contract, take a loan from the contract or > Annual Maintenance transfer cash value between investment options. State premium taxes may Fee; also be deducted.* See The Income Phase for fees that may apply after > Separate Account you begin receiving payments under the contract. Annual Expenses; Maximum Contract Holder Transaction Expenses > Examples; and Early Withdrawal Charge 1 > Fees Deducted by the (as a percentage of amount withdrawn, if applicable) Funds. Applicable to Texas K-12 contracts 7 % Applicable to all other contracts 5 % See the Fees Section for: Loan Interest Rate Spread (per annum) 2 3.0 % > Early Withdrawal Charge Schedules; > How, When and Why The next table describes the fees and expenses that you will pay Fees are Deducted; periodically during the time that you own the contract, not including fund > Reduction, Waiver fees and expenses. and/or Elimination of Applicable to Applicable Certain Fees; Texas K-12 to all other > Redemption Fees; and contracts contracts > Premium and Other Maximum Annual Maintenance Fee 3 $ 0.00 $ 50.00 Taxes. Separate Account Annual Expenses 3 See The Income Phase (as a percentage of average account value) for: Maximum Mortality and Expense Risk > Fees during the Income Charge 4 1.25 % 1.50 % Phase. Maximum Administrative Expense Charge 0.25 % 5 0.25 % 6 Texas K-12 Contracts Defined: Maximum Total Separate Account Expenses 1.50 % 1.75 % Voluntary 403(b) annuity 1 This is a deferred sales charge. The percentage will be determined by the applicable contracts for employees of early withdrawal charge schedule in the Fees section. In certain cases, this charge K-12 public schools. These may not apply to a portion or all of your withdrawal. The early withdrawal charge contracts meet the reduces over time. These fees may be waived, reduced or eliminated in certain requirements established by circumstances. See the Fees section. the Teachers Retirement 2 This is the difference between the rate applied and the rate credited on loans under System of Texas in support your contract. We reserve the right to apply a spread of up to 3.0% per annum. of Senate Bill 273. Currently, the loan interest spread for most contracts is 2.5% per annum (for certain contracts the loan interest rate applied is 6.0% and the loan interest rate credited is 6.0%). For example, if the current credited interest rate is 6.0%, the amount of interest applied to the contract would be 3.5%; the 2.5% loan interest rate spread is retained by the Company. See Loans. 3 These fees may be waived, reduced or eliminated in certain circumstances. See Fees. 4 A charge for the guaranteed death benefit, if any, is included in the mortality and expense risk charge. See Death Benefit. 5 We currently do not impose this charge under Texas K-12 contracts; however, we reserve the right to charge up to 0.25% annually. 6 We only impose this charge under some contracts. See Fees. *State premium taxes (which currently range from 0% to 4% of premium payments) may apply, but are not reflected in the fee tables or examples. See Fees - Premium and Other Taxes. PRO.167680-10 6 The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each funds fees and expenses is contained in the prospectus for each fund. Applicable to Texas K-12 Applicable to All Other Contracts Contracts Minimum Maximum Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fees, distribution (12b-1) 0.26 % 1.30 % 0.26 % 1.87 % and/or service fees, and other expenses) Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. For each type of contract, these costs include maximum contract holder transaction expenses, maximum maintenance fees (converted to a percentage of assets equal to 0.379%), maximum separate account annual expenses, and fund fees and expenses applicable to that type of contract. Example 1 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account (B) If you do not withdraw your entire value at the end of the applicable time period: account value or if you select an income phase payment option at the end of the applicable time period*: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Applicable to Texas K-12 $ 947 $ 1,455 $ 1,981 $ 3,128 $ 283 $ 868 $ 1,479 $ 3,128 contracts Applicable to all other $ 907 $ 1,733 $ 2,470 $ 4,205 $ 402 $ 1,218 $ 2,050 $ 4,205 contracts * This example will not apply if during the income phase a nonlifetime payment option is elected with variable payments and a lump-sum payment is requested within a certain number of years as specified in the contract. In that case, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge. (Refer to Example A.) PRO.167680-10 7 Example 2 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the end of the applicable time period: (B) If you do not withdraw your entire account value or if you select an income phase payment option at the end of the applicable time period*: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Applicable to Texas K-12 contracts $ 850 $ 1,159 $ 1,482 $ 2,073 $ 179 $ 554 $ 954 $ 2,073 Applicable to all other contracts $ 755 $ 1,285 $ 1,730 $ 2,725 $ 242 $ 745 $ 1,275 $ 2,725 * This example will not apply if during the income phase a nonlifetime payment option is elected with variable payments and a lump-sum payment is requested within a certain number of years as specified in the contract. In that case, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge. (Refer to Example A.) Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the Fees section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impact the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. PRO.167680-10 8 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. As of October November 19, 2010, we had not begun selling the contracts and the subaccounts did not have any assets attributable to the contracts. Therefore, no condensed financial information is presented herein. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Variable Annuity Account C and the consolidated financial statements and the related notes to financial statements for ING Life Insurance and Annuity Company are located in the Statement of Additional Information. VARIABLE ANNUITY ACCOUNT C We established the separate account under Connecticut Law in 1976 as a continuation of the separate account established in 1974 under Arkansas law by Aetna Variable Annuity Life Insurance Company. The separate account was established as a segregated asset account to fund variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940 (the 1940 Act). It also meets the definition of separate account under the federal securities laws. The separate account is divided into subaccounts. Each subaccount invests directly in shares of a corresponding fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ING Life Insurance and Annuity Company. All obligations arising under the contracts are obligations of ING Life Insurance and Annuity Company. All guarantees and benefits provided under the contracts are subject to the claims paying ability of the company and our general account. THE COMPANY ING Life Insurance and Annuity Company issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. All guarantees and benefits provided under the contracts are subject to the claims paying ability of the company and our general account. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Developments - the Company and the Industry. As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation . PRO.167680-10 9 Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators and self- regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); product administrative issues; and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the SEC pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self- regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See Tax Considerations for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Companys reputation, interrupt the Companys operations or adversely impact profitability. PRO.167680-10 10 INVESTMENT OPTIONS The contract offers variable investment options and fixed interest options. When we establish your account(s), the contract holder, or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Variable Investment Options. These options are called subaccounts, which are within the separate account. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. > Fund Descriptions. We provide brief descriptions of the funds in Appendix V. Please refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from the address and telephone number listed in Contract Overview - Questions: Contacting the Company, by accessing the SECs website or by contacting the SEC Public Reference Branch. Fixed Interest Options. For descriptions of the fixed interest options, see Appendices I, II and III and the Guaranteed Accumulation Account prospectus. The Guaranteed Accumulation Account prospectus may be obtained free of charge at the address and telephone number listed in Contract Overview - Questions: Contacting the Company, by accessing the SECs website or by contacting the SEC Public Reference Branch. Selecting Investment Options  Choose options appropriate for you. Your local representative can help you evaluate which subaccounts or fixed interest options may be appropriate for your financial goals.  Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have a value that rises and falls more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to additional risks not associated with domestic investments, and their performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks.  Be informed. Read this prospectus, the fund prospectuses, fixed interest option appendices and the Guaranteed Accumulation Account prospectus. Limits on Option Availability. Some subaccounts and fixed interest options may not be available through certain contracts and plans or in some states. For example, some subaccounts may be unavailable in a particular state due to state law limits on total aggregate charges applicable to investment options offered. Your plan sponsor may also have selected a subset of variable and/or fixed interest options to be available for investment under your plan. We may add, withdraw or substitute investment options subject to the conditions in the contract and in compliance with regulatory requirements. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. Limits on Number of Options Selected. Generally, the contract holder, or you if permitted by the plan, may select no more than 18 investment options at one time during the accumulation phase of your account. If you have an outstanding loan (available to 403(b) and some 401, and 457(b) plans only), you may currently make a total of 18 cumulative selections over the life of the account. Each subaccount, the Fixed Account, Fixed Plus Account II, and each classification of the Guaranteed Accumulation Account selected counts toward these limits. Thus, if you have a loan on the account, each investment option in which you have invested counts toward the limit, even after the full value is transferred to other investment options. Additional Risks of Investing in the Funds Insurance-Dedicated Funds (Mixed and Shared Funding). Some of the funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as insurance-dedicated funds, and are used for mixed and shared funding. Mixed funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. Shared funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. > Mixed - bought for annuities and life insurance > Shared - bought by more than one company PRO.167680-10 11 Public Funds. The following funds, which the subaccounts buy for variable annuity contracts, are also available to the general public: Alger Green Fund EuroPacific Growth Fund ® American Century ® Inflation-Adjusted Bond Fund Fundamental Investors SM American Mutual Fund ® Invesco Mid Cap Core Equity Fund Ariel Fund Parnassus Equity Income Fund Artisan International Fund Templeton Global Bond Fund Aston/Optimum Mid Cap Fund The Growth Fund of America ® Columbia Mid Cap Value Fund See Tax Considerations - Section 403(b) and Roth 403(b) Tax-Deferred Annuities for a discussion of investment in one of the public funds under a 403(b) or Roth 403(b) annuity contracts. Possible Conflicts of Interest. With respect to the insurance-dedicated funds and the public funds, it is possible that a conflict of interest may arise due to mixed and shared funding, a change in law affecting the operations of variable annuity separate accounts, differences in the voting instructions of the contract holder and others maintaining a voting interest in the funds, or some other reason. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each insurance- dedicated funds board of directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. With respect to both the public funds and the insurance-dedicated funds, in the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of the separate account from participation in the funds that are involved in the conflict. TRANSFERS Transfers Among Investment Options. During the accumulation phase and the income phase, the contract holder, or you if permitted by the plan, may transfer amounts among investment options. Transfers from fixed interest options are restricted as outlined in Appendices I, II and III. Transfers may be requested in writing, by telephone or, where available, electronically. Transfers must be made in accordance with the terms of the contract. Value of Transferred Dollars. The value of amounts transferred in or out of subaccounts will be based on the subaccount unit values next determined after we receive your request in good order at the address listed in Contract Overview - Questions: Contacting the Company, or if you are participating in the dollar cost averaging or account rebalancing programs, after your scheduled transfer or reallocation. Telephone and Electronic Transfers: Security Measures. To prevent fraudulent use of telephone or electronic transactions (including, but not limited to, internet transactions), we have established security procedures. These include recording calls on our toll-free telephone lines and requiring use of a personal identification number (PIN) to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from following telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through:  Increased trading and transaction costs;  Forced and unplanned portfolio turnover;  Lost opportunity costs; and  Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners and participants. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase or participate in the contract. PRO.167680-10 12 Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity:  Meets or exceeds our current definition of Excessive Trading, as defined below; or  Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products, or participants in such products. We currently define Excessive Trading as:  More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or  Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive:  Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans);  Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs;  Purchases and sales of fund shares in the amount of $5,000 or less;  Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and  Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. PRO.167680-10 13 Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, or participants in such products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners, participants, and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners and participants or, as applicable, to all contract owners and participants investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Underlying Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner and participant trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner and participant transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner and participant transactions, this information may include personal contract owner and participant information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owner or participants transactions if the fund determines that the contract owner or participant has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or account value to the fund or all funds within the fund family. The Dollar Cost Averaging Program. Certain contracts allow you to participate in our dollar cost averaging program. There is no additional charge for this service. Dollar cost averaging is a system for investing that buys fixed dollar amounts of an investment at regular intervals, regardless of price. Our program transfers, at regular intervals, a fixed dollar amount to one or more subaccounts that you select. Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. For additional information about this program, contact your local representative or call the Company at the number listed in Contract Overview - Questions: Contacting the Company. PRO.167680-10 14 Dollar cost averaging is not available to participants in the account rebalancing program. Subaccount reallocations or changes outside of the dollar cost averaging may affect the program. Changes such as fund mergers, substitutions, or closures may also affect the program. The Account Rebalancing Program. Under some contracts you may participate in account rebalancing. Account rebalancing allows you to reallocate your account value to match the investment allocations you originally selected. Only account values invested in the subaccounts may be rebalanced. We automatically reallocate your account value annually (or more frequently as we allow). Account rebalancing neither ensures a profit nor guarantees against loss in a declining market. There is no additional charge for this program. If available under your contract, you may elect the account rebalancing program electronically at www.ingretirementplans.com, or by completing and submitting an account rebalancing form. Account rebalancing is not available if you elect to participate in the dollar cost averaging program. Subaccount reallocations or changes outside of the account rebalancing program may affect the program. Changes such as fund mergers, substitutions, or closures may also affect the program. CONTRACT PURCHASE AND PARTICIPATION Contracts Available for Purchase. The contracts available for purchase are group deferred annuity contracts that the Company offers in connection with plans established by eligible organizations under Tax Code sections 401(a), 401(k), 403(b) and 457, including Roth 403(b) and Roth 401(k) plans. When considering whether to purchase or participate in the contract, you should consult with your financial representative about your financial goals, investment time horizon and risk tolerance. ERISA Notification. Some plans under Sections 401 and 403(b) are subject to Title I of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. The contract holder must notify the Company whether Title I of ERISA applies to the plan. Use of an Annuity Contract in your Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401(a), 401(k), Roth 401(k), 403(b), Roth 403(b), or 457(b) plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit under some contracts or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. Purchasing the Contract 1. The contract holder submits the required forms and application to the Company. 2. We approve the forms and issue a contract to the contract holder. Participating in the Contract 1. We provide you with enrollment materials for completion and return to us (occasionally enrollment is conducted by someone unaffiliated with us who is assisting the contract holder). 2. If your enrollment materials are complete and in good order, we establish one or more accounts for you. Under certain plans we establish an employee account for contributions from your salary and an employer account for employer contributions. We may also establish Roth 403(b) and Roth 401(k) accounts. Acceptance or Rejection. We must accept or reject an application or your enrollment materials within two business days of receipt. If the forms are incomplete, we may hold any forms and accompanying purchase payments for five business days, unless you consent to our holding them longer. Under limited circumstances, we may also agree, for a particular plan, to hold purchase payments for longer periods with the permission of the contract holder. If we agree to do this, we will deposit the purchase payments in the ING Money Market Portfolio subaccount until the forms are completed (or for a maximum of 105 days). If we reject the application or enrollment, we will return the forms and any purchase payments. PRO.167680-10 15 Methods of Purchase Payment. The contract may allow one or more of the following purchase payment methods: > Lump-sum payments: A one time payment to your account in the form of a transfer from a previous contract or plan; and/or > Installment payments: More than one payment made over time to your account. The plan and the contract may have certain rules or restrictions that apply to use of these two methods. For example, we may require that installment payments meet certain minimums. We may place the different types of payments in distinct accounts. Contributions to Roth 403(b) or Roth 401(k) accounts must be made by after-tax salary reduction, exchange, or rollover payments (to the extent allowed by the contract) paid to us on your behalf, as permitted by the Tax Code and the plan. Roth 403(b) and Roth 401(k) contributions will be placed in distinct accounts. Allocation of Purchase Payments. The contract holder or you, if the contract holder permits, directs us to allocate initial contributions to the investment options available under the plan. Generally, you will specify this information on your enrollment materials. After your enrollment, changes to allocations for future purchase payments or transfer of existing balances among investment options may be requested in writing and, where available, by telephone or electronically at www.ingretirementplans.com. Allocations must be in whole percentages, and there may be limitations on the number of investment options that can be selected. See Investment Options and Transfers. Transfer Credits. The Company provides a transfer credit in some cases on transferred assets, as defined by the Company, subject to certain conditions and state approvals. This benefit is provided on a nondiscriminatory basis. If a transfer credit is due under the contract, you will be provided with additional information specific to the contract. Election of a transfer credit may impact the mortality and expense risk charge and the credited interest rate under certain fixed interest options. See Fees and Appendix II - Fixed Plus Account II. Tax Code Restrictions. The Tax Code places some limitations on contributions to your account. See Tax Considerations. Factors to Consider in the Purchase Decision. The decision to purchase or participate in the contracts should be discussed with your financial representative. Make sure that you understand the investment options it provides, its other features, the risks and potential benefits you will face, and the fees and expenses you will incur when, together with your financial representative, you consider an investment in the contract. You should pay attention to the following issues, among others: 1 . Long-Term Investment - This contract is a long-term investment, and is typically most useful as part of a personal retirement plan. Early withdrawals may be restricted by the Tax Code or your plan or may expose you to early withdrawal charges or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in the contract. You should not participate in this contract if you are looking for a short- term investment or expect to need to make withdrawals before you are 59½. 2 . Investment Risk - The value of investment options available under this contract may fluctuate with the markets and interest rates. You should not participate in this contract in order to invest in these options if you cannot risk getting back less money than you put in. 3 . Features and Fees - The fees for this contract reflect costs associated with the features and benefits it provides. As you consider this contract, you should determine the value that these various benefits and features have for you, given your particular circumstances, and consider the charges for those features. 4 . Exchanges - Replacing an existing insurance contract with this contract may not be beneficial to you. If this contract will be a replacement for another annuity contract or mutual fund option under the plan, you should compare the two options carefully, compare the costs associated with each, and identify additional benefits available under this contract. You should consider whether these additional benefits justify incurring a new schedule of early withdrawal charges or any increased charges that might apply under this contract. Also, be sure to talk to a qualified financial professional or tax adviser to make sure that the exchange will be handled so that it is tax-free. PRO.167680-10 16 Other Products. We and our affiliates offer various other products with different features and terms than these contracts, which may offer some or all of the same funds. These products have different benefits, fees and charges, and may offer different share classes of the funds offered in this contract that are less expensive. These other products may or may not better match your needs. You should be aware that there are alternative options available, and, if you are interested in learning more about these other products, contact your registered representative. These alternative options may not be available under your plan. CONTRACT OWNERSHIP AND RIGHTS Who Owns the Contract? The contract holder. This is the person or entity to whom we issue the contract. Who Owns Money Accumulated Under the Contract? > Under Governmental 457(b) Plans. The Tax Code requires that 457(b) plan assets of governmental employers be held in trust for the exclusive benefit of you and your beneficiaries. An annuity contract satisfies the trust requirement of the Tax Code. > Under Tax-Exempt 457(b) Plans. In order to avoid being subject to ERISA, 457(b) plan assets of tax-exempt employers (including certain nonqualified, church-controlled organizations) remain the property of the employer, and are subject to the claims of the employers general creditors. > Under 401(a), 401(k), Roth 401(k), 403(b), or Roth 403(b) Plans. Under the contract, we may establish one or more accounts for you. Generally, we establish an employee account to receive salary reduction and rollover amounts and an employer account to receive employer contributions. You have the right to the value of your employee account and any employer account to the extent you are vested as interpreted by the contract holder. Who Holds Rights Under the Contract? The terms of the annuity contract will determine who holds rights under the contracts. > Under some contracts, the contract holder holds all rights under the contract, but may permit you to exercise some of those rights. For example, the contract holder may allow you to choose investment options. > Under other contracts, including most group contracts issued through a voluntary 403(b) or Roth 403(b) plan, you generally hold all rights under the contract and may make elections for your accounts. However, pursuant to Treasury Department regulations that were generally effective on January 1, 2009, the exercise of certain of these rights may require the consent and approval of the plan sponsor or its delegate. See Tax Considerations - Section 403(b) and Roth 403(b) Tax-Deferred Annuities. For additional information about the respective rights of the contract holder and participants, see Appendix IV. RIGHT TO CANCEL When and How to Cancel. If the contract holder chooses to cancel a contract, we must receive the contract and a written notice of cancellation within 10 days (or a longer period if required by state law) after the contract holders receipt of the contract. If you wish to cancel participation in the contract and are allowed to do so under the contract and the plan, you must send the document evidencing your participation and a written notice of cancellation to the Company within 10 days after you receive confirmation of your participation in the contract. Refunds. We will produce a refund no later than seven calendar days after we receive the required documents and written notice in good order at the address listed in Contract Overview - Questions: Contacting the Company. The refund will equal amounts contributed to the contract or account(s), as applicable, plus any earnings or less any losses attributable to the investment options in which amounts were invested. Any mortality and expense risk charges and administrative expense charges (if any) deducted during the period you held the contract will not be returned. We will not deduct an early withdrawal charge, nor apply a market value adjustment to any amounts you contributed to the Guaranteed Accumulation Account. In certain states, we are required to refund contributions. When a refund of contributions is not required, the investor bears any investment risk. PRO.167680-10 17 FEES Types of Fees The following repeats and adds to information provided in the Fee Table section. Please review both this section and the Fee Table section for You may incur the following information on fees. types of fees under the contract: I. Maximum Transaction Fees > Maximum Transaction Fees Early Withdrawal Charge  Early Withdrawal Charge Withdrawals of all or a portion of your account value may be subject to a  Annual Maintenance charge. In the case of a partial withdrawal where you request a specific dollar Fee amount, the amount withdrawn from your account will be the amount you  Redemption Fees specified plus adjustment for any applicable early withdrawal charge. > Fees Deducted from the Subaccounts Purpose: This is a deferred sales charge. It reimburses us for some of the sales  Mortality and Expense and administrative expenses associated with the contract. If our expenses are Risk Charge greater than the amount we collect for the early withdrawal charge, we may use  Administrative Expense any of our corporate assets, including potential profit that may arise from the Charge mortality and expense risk charges, to make up the difference. > Fund Fees and Expenses Amount: This charge is a percentage of the amount that you withdraw from > Premium and Other Taxes the subaccounts, the Fixed Account and the Guaranteed Accumulation Account. We do not deduct an early withdrawal charge from amounts that you Terms to Understand in the withdraw from the Fixed Plus Account II. The percentage is determined by the Early Withdrawal early withdrawal charge schedule that applies to your individual account. Some Schedules of these schedules are listed below. > Account Year - a 12- Early Withdrawal Charge Schedules. You may determine which schedule month period measured applies to you by consulting your certificate or the contract (held by the from the date we establish contract holder). your account, or measured from any anniversary of Schedule I. This is the maximum early withdrawal charge schedules that may that date. apply to contracts other than Texas K-12 contracts. It grades down to zero over > Contract Year - a 12- a 10-year period, as shown on the next page. Some contracts have schedules month period measured that grade down to zero over fewer than 10 years. from the date we establish the contract, or measured Each contract will specify whether a schedule is based on one of the following: from any anniversary of that date. (1 ) The number of years since the individual account was established; or (2 ) The number of years since the contract was established. Unless the contract provides otherwise, the same schedule applies to installment purchase payments (ongoing contributions), single purchase payments (rollovers, exchanges or other one-time contributions), as well as Roth 403(b) and Roth 401(k) contributions. Schedule I Account Years or Contract Years (depending upon the contract) Early Withdrawal Charge Fewer than 5 5 % 5 or more but fewer than 7 4 % 7 or more but fewer than 9 3 % 9 or more but fewer than 10 2 % 10 or more 0 % PRO.167680-10 18 Texas K-12 Contracts. The following schedule applies to Texas K-12 contracts. Account Years Early Withdrawal Charge Fewer than 1 7.0 % 1 or more but fewer than 2 6.5 % 2 or more but fewer than 3 6.0 % 3 or more but fewer than 4 5.5 % 4 or more but fewer than 5 5.0 % 5 or more but fewer than 6 4.5 % 6 or more but fewer than 7 4.0 % 7 or more but fewer than 8 3.5 % 8 or more but fewer than 9 3.0 % 9 or more but fewer than 10 2.0 % 10 or more 0.0 % Reduction for Certain New York Contracts. The State of New York requires a reduced early withdrawal charge schedule, as follows: Completed Account Years Early Withdrawal Charge Fewer than 3 5 % 3 or more but fewer than 4 4 % 4 or more but fewer than 5 3 % 5 or more but fewer than 6 2 % 6 or more but fewer than 7 1 % 7 or more 0 % Early Withdrawal Charge Waivers under all Contracts. These apply to all contracts. Also read the following two subsections regarding additional waivers, reductions or elimination of the charge. The charge is waived for portions of a withdrawal that are: > Used to purchase income phase payments; > Used to purchase a single premium immediate annuity or certain individual retirement annuities issued by the Company or one of its affiliates, provided that the right to cancel under the new contract is not exercised;* > Made under a systematic distribution option; > Made because the Company terminated the account under the circumstances described in Other Topics - Account Termination; > Paid where your account value is $5,000 or less (or, if applicable, as otherwise allowed by your plan for lump- sum cash-outs without participant consent), and no amounts have been withdrawn, used to provide income phase payments, or taken as a loan within the prior 12 months**; > Due to your death before income phase payments begin; > Made to a participant who is separated from service, when certified by the employer; > Due to financial hardship (for 401(a), 401(k), 403(b), Roth 401(k) and Roth 403(b) plans) or unforeseeable emergency (for 457(b) plans) as defined in the Tax Code; > Due to the transfer or exchange of your account value to another contract issued by the Company for your plan, subject to various conditions agreed to by the Company; provided that the right to cancel under the new contract is not exercised; > For a transfer or exchange to a Company Code Section 403(b)(7) custodial account, subject to the restrictions set forth in Code Section 403(b)(7)(A)(ii), and subject to various conditions agreed to by the Company. * If you cancel the new contract, we will reinstate the account under the old contract and the amount returned to the account from the new contract may then be withdrawn, subject to any early withdrawal charge that would have applied at the time the new contract was established. ** $5,000 limit may be lower if required by your state. PRO.167680-10 19 Early Withdrawal Charge Waivers under Certain Contracts. To find out which waivers apply to the contract issued in connection with your plan, consult the certificate or the contract (held by the contract holder). This charge may be waived for portions of a withdrawal that are: > Withdrawn from contracts used with plans under section 401(a)/401(k), 403(b), Roth 401(k), or Roth 403(b) of the Tax Code, if the withdrawal is less than or equal to 10% of your account value and is the first partial withdrawal in a calendar year;* > Made for the purposes of taking a loan taken in accordance with the terms of the plan, subject to conditions agreed to by the contract holder and the Company in writing; > To purchase permissive past service credit under a governmental defined benefit plan; > Due to your disability as defined by the Tax Code, if the withdrawal is paid directly to you and certified by your employer, and the amount paid for all withdrawals due to disability during the previous 12 months does not exceed 20% of the average value of all individual accounts under the contract during that period; > In-service distributions permitted by certain 401(a) and 457(b) governmental plans, when certified by the employer. * To qualify for this waiver you must be between the ages of 59½ and 70½ and cannot have elected the systematic withdrawal option; any outstanding loans are not included in the account value when calculating the 10% amount; and this waiver does not apply to full withdrawals or to a withdrawal due to a loan default. Reduction, Waiver or Elimination. In addition to the specific waivers described above, we may reduce, waive or eliminate the early withdrawal charge for a particular plan. Any such reduction will reflect the differences we expect in distribution costs or services meant to be defrayed by this charge. Factors we consider for a reduction include, but are not limited to, the following: > The number of participants under the plan; > The type and nature of the group to which a contract is issued; > The expected level of assets and/or cash flow under the plan; > Our agents involvement in sales activities; > Our sales-related expenses; > Distribution provisions under the plan; > The plans purchase of one or more other variable annuity contracts from us and the features of those contracts; > The level of employer involvement in determining eligibility for distributions under the contract; > Our assessment of financial risk to the Company relating to withdrawals; and > Whether the contract results from the exchange of another contract issued by the Company to the same plan sponsor. We will not reduce the early withdrawal charge in a manner that is unfairly discriminatory against any person. We may also apply different early withdrawal charge provisions in contracts issued to certain employer groups or associations that have negotiated the contract terms on behalf of their employees. We will offer any resulting early withdrawal charge uniformly to all employees in the group. Annual Maintenance Fee Maximum Amount. When/How. For those plans that have a maintenance fee, each year during the accumulation phase we deduct this fee on your account anniversary. Under some contracts we may also deduct this fee annually on the anniversary of the issue date of the contract, rather than on your account anniversary. It is deducted annually on a pro-rata basis from your account value invested in the subaccounts and the fixed interest options. Under some plans we deduct the maintenance fee from both employer and employee accounts, in which case we may deduct one-half the fee from each account, pro-rata from your account value invested in the subaccounts and fixed interest options. We may also deduct all or a portion of the maintenance fee from a Roth 403(b) or Roth 401(k) account. Under some plans, your employer elects whether the fee is deducted from the employee account, employer account, or a portion from each. The Company may send a bill to your employer at or prior to such deduction. Purpose. This fee helps defray the administrative expenses we incur in establishing and maintaining your account. It may also be used to defray plan administration costs that the Company has agreed to pay, if applicable. PRO.167680-10 20 Increase, Reduction or Elimination. The maintenance fee may vary (be increased, reduced or eliminated), as described in the contract. When a plan meets certain criteria, we may reduce, waive or eliminate the maintenance fee. Factors we consider reflect differences in our level of administrative costs and services, such as: > The size, type and nature of the group to which a contract is issued; > Amount of contributions to the contract; > The expected level of assets under the plan (under some contracts, we may aggregate accounts under different contracts issued by the Company to the same contract holder); > The anticipated level of administrative expenses, such as billing for payments, producing periodic reports, providing for the direct payment of account charges rather than having them deducted from account values, and any other factors pertaining to the level and expense of administrative services we will provide; and > The number of eligible participants and the programs participation rate. Due to factors on which the maintenance fee is based, it is possible that it may increase, decrease, or be eliminated from year to year as the characteristics of the group change. We will not unfairly discriminate against any group if we increase, reduce or eliminate the maintenance fee. We will make any increase, reduction, or elimination according to our own rules in effect at the time we approve the application for a contract. We reserve the right to change these rules from time to time. Any increase will not result in an Annual Maintenance Fee in excess of the maximum amount shown above and in the Fee Table. Redemption Fees Certain funds may deduct redemption fees as a result of withdrawals, transfers, or other fund transactions you initiate. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your account value. For a more complete description of the funds fees and expenses, review each funds prospectus. II. Maximum Fees Deducted from the Subaccounts Mortality and Expense Risk Charge Maximum Amount. 1.50% annually of your account value invested in the subaccounts during the accumulation phase; 1.25% annually of your account value invested in the subaccount during the income phase. See The Income Phase - Charges Deducted. We may charge a different fee for different funds (but not beyond the maximum amount). See your certificate or the contract (held by the contract holder). When/How. This fee is deducted daily from the subaccounts. We do not deduct this fee from any fixed interest option. Purpose. This fee compensates us for the mortality and expense risks we assume under the contracts. > The mortality risks are those risks associated with our promise to make lifetime payments based on annuity rates specified in the contracts and our funding of the death benefits (including any guaranteed death benefits) and other payments we make to owners or beneficiaries of the accounts. > The expense risk is the risk that the actual expenses we incur under the contracts will exceed the maximum costs that we can charge. If the amount we deduct for this fee is not enough to cover our mortality costs and expenses under the contracts, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to earn a profit from this fee. PRO.167680-10 21 Reduction. We may reduce the mortality and expense risk charge from the maximum amount when the plan meets certain criteria and we agree to the reduction with the contract holder in writing. Some contracts have a reduced mortality and expense risk charge only during the accumulation phase of the account which then increases during the income phase (but not beyond the maximum amount). Any reduction will reflect differences in expenses for administration based on such factors as: > The expected level of assets under the plan (under some contracts, we may aggregate accounts under different contracts issued by the Company to the same contract holder); > The size of the prospective group, projected annual number of eligible participants and the programs participation rate; > The plan design (for example, the plan may favor stability of invested assets and limit the conditions for withdrawals, loans and available investment options, which in turn lowers administrative expenses); > The frequency, consistency and method of submitting payments and loan repayments; > The method and extent of onsite services we provide and the contract holders involvement in service such as enrollment and ongoing participant services; > The contract holders support and involvement in the communication, enrollment, participant education and other administrative services; > The projected frequency of distributions; > The type and level of other factors that affect the overall administrative expense including expenses related to the contract or the plan, or the Companys reimbursement of any portion of the costs of the plans third party administrator, if applicable; > Whether or not a transfer credit was selected by the plan sponsor; and > Whether or not a guaranteed death benefit was selected by the plan sponsor. We will determine any reduction of the mortality and expense risk charge on a basis that is not unfairly discriminatory according to our rules in effect at the time a contract application is approved. We reserve the right to change these rules from time to time. Under some contracts we will reassess and increase or decrease this fee annually. However, the charge that may apply to a given participant upon entry into the income phase will remain fixed while the participant remains in that phase. Administrative Expense Charge Maximum Amount. 0.25% annually of your account value invested in the subaccounts. When/How. We reserve the right to charge an administrative expense charge of up to 0.25% annually of your account value invested in the subaccounts. If charged, this fee is deducted daily from the subaccounts. We do not deduct this charge from any fixed interest option. This fee may be assessed during the accumulation phase and/or the income phase. If we are currently imposing this fee under the contract issued in connection with your plan when you enter the income phase, the fee will apply to you during the entire income phase. Purpose. This fee helps defray our administrative expenses that cannot be covered by the mortality and expense risk charge described above. The fee is not intended to exceed our average expected cost of administering the contracts. We do not expect to make a profit from this fee. Reduction. Under some contracts, if we charge the administrative expense charge, we may reduce it from the maximum when the plan meets certain criteria and we agree to the reduction with the contract holder, in writing. The level of the fee may be reassessed and increased or decreased annually. III. Fund Fees and Expenses As shown in the fund prospectuses and described in the Fee Table - Fees Deducted by the Funds section of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the Company and its affiliates, for administrative and contract holder services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds fees and expenses, review each funds prospectus. PRO.167680-10 22 Less expensive share classes of the funds offered through this contract may be available for investment outside of this contract. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. The Company may receive substantial revenue from each of the funds or from the funds affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the Companys profitability and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC or another Company affiliate, generate the largest dollar amount of revenue for the Company. Affiliated funds may also be subadvised by a Company affiliate or an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the Company. The Company expects to earn a profit from this revenue to the extent it exceeds the Companys expenses, including the payment of sales compensation to our distributors. Types of Revenue Received from Affiliated Funds The types of revenue received by the Company from affiliated funds may include:  A share of the management fee deducted from fund assets;  Service fees that are deducted from fund assets;  For certain share classes, compensation paid out of 12b-1 fees that are deducted from fund assets; and  Other revenues that may be based either on an annual percentage of average net assets held in the fund by the Company or a percentage of the funds management fees. These revenues may be received as cash payments or according to a variety of financial accounting techniques that are used to allocate revenue and profits across the organization. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the Company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the Company. The Company receives additional amounts related to affiliated funds in the form of intercompany payments from the funds investment adviser or the investment advisers parent. These intercompany payments provide the Company with a financial inventive to offer affiliated funds through the contract rather than unaffiliated funds. Types of Revenue Received from Unaffiliated Funds Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the Company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The types of revenue received by the Company or its affiliates from unaffiliated funds include:  For certain funds, compensation paid from 12b-1 fees or service fees that are deducted from fund assets; and  Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund prospectus. These additional payments may be used by us to finance distribution of the contract. PRO.167680-10 23 These revenues are received as cash payments, and if the unaffiliated fund families currently offered through the contract that made cash payments to us were individually ranked according to the total amount they paid to the Company or its affiliates in 2009, in connection with the registered variable annuity contracts issued by the Company, that ranking would be as follows: 1. Fidelity Investments ® 6 . American Century Investments 2. American Funds SM 7 . Ariel Mutual Funds 3. Franklin ® Templeton ® Investments 8 . Alger Funds 4. Columbia Wanger Asset Management 9 . Artisan Funds 5. Invesco AIM Investments If the revenues received from the affiliated funds were taken into account when ranking the funds according to the total dollar amount they paid to the Company or its affiliates in 2009, the affiliated funds would be first on the list. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in Company sales conferences or educational and training meetings. In relation to such participation, a funds investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to Company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to co-branded marketing materials; targeted marketing sales opportunities; training opportunities at meetings; training modules for sales personnel; and opportunities to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each portfolio and its corresponding underlying fund or funds. These funds are identified in the investment option list on the front of this prospectus. Please note certain management personnel and other employees of the Company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See also Contract Distribution. IV. Premium and Other Taxes Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes at the time of a complete withdrawal or we may reflect the cost of premium taxes in our income phase payment rates when you commence income phase payments. We will not deduct a charge for any municipal premium tax of 1% or less, but we reserve the right to reflect such an expense in our annuity purchase rates. In addition, the Company reserves the right to assess a charge for any federal taxes due against the separate account. See Tax Considerations. PRO.167680-10 24 YOUR ACCOUNT VALUE During the accumulation phase, your account value at any given time equals: > Account dollars directed to the fixed interest options, including interest earnings to date; > Less any deductions from the fixed interest options (e.g., withdrawals, fees); > Plus the current dollar value of amounts held in the subaccounts, which takes into account investment performance and fees deducted from the subaccounts. Subaccount Accumulation Units. When a fund is selected as an investment option, your account dollars invest in accumulation units of the Variable Annuity Account C subaccount corresponding to that fund. The subaccount invests directly in the fund shares. The value of your interests in a subaccount is expressed as the number of accumulation units you hold multiplied by an Accumulation Unit Value, as described below, for each unit. Accumulation Unit Value (AUV). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The value of accumulation units varies daily in relation to the underlying funds investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charge, and the administrative expense charge (if any). We discuss these deductions in more detail in Fee Table and Fees. Valuation. We determine the AUV every business day after the close of the New York Stock Exchange (NYSE) (normally at 4:00 p.m. Eastern Time). At that time, we calculate the current AUV by multiplying the AUV last calculated by the net investment factor of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: > The net assets of the fund held by the subaccount as of the current valuation; minus > The net assets of the fund held by the subaccount at the preceding valuation; plus or minus > Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); > Divided by the total value of the subaccounts units at the preceding valuation; > Minus a daily deduction for the mortality and expense risk charge, the administrative expense charge, if any, and any other fees deducted daily from investments in the separate account. See Fees. The net investment rate may be either positive or negative. PRO.167680-10 25 Hypothetical Illustration. As a hypothetical illustration, assume that an investor contributes $5,000 to his account and directs us to invest $3,000 in Fund A and $2,000 in Fund B. After receiving the contribution and following the next close of business of the NYSE (normally at 4:00 p.m. Eastern Time), the applicable AUVs are $10 for Subaccount A, and $25 for Subaccount B. The investors account is credited with 300 accumulation units of Subaccount A and 80 accumulation units of Subaccount B. $5,000 contribution Step 1: An investor contributes Step 1 || $ 5,000 . ING Life Insurance and Annuity Company Step 2: A. He directs us to invest $3,000 in Step 2 || Fund A. His dollars purchase 300 accumulation units of Subaccount Variable Annuity Account C A ($3,000 divided by the current Subaccount A Subaccount B Etc. $10 AUV) . 80 B. He directs us to invest $2,000 in accumulation accumulation Fund B. His dollars purchase 80 units units accumulation units of Subaccount B ($2,000 divided by the current || Step 3 || $25 AUV) . Fund A Fund B Step 3: The separate account then purchases shares of the applicable funds at the current market value (net asset value or NAV). The funds subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of initial purchase payments are directed to the subaccounts, they will purchase subaccount accumulation units at the AUV next computed after our acceptance of the applicable application or enrollment forms, as described in Contract Purchase and Participation. Subsequent purchase payments or transfers directed to the subaccounts that we receive in good order by the close of business of the NYSE will purchase subaccount accumulation units at the AUV computed after the close of the NYSE on that day. The value of subaccounts may vary day to day. PRO.167680-10 26 WITHDRAWALS Making a Withdrawal. Subject to limitations on withdrawals from the fixed Taxes, Fees and Deductions interest options and other restrictions (see Withdrawal Restrictions in this section), the contract holder, or you if permitted by the plan, may withdraw all Amounts withdrawn may be or a portion of your account value at any time during the accumulation phase. subject to one or more of the following: Steps for Making a Withdrawal. The contract holder, or you if permitted by the plan, must: > Early Withdrawal Charge. See Fees - Early Withdrawal Charge > Select the withdrawal amount. > Market Value Adjustment.  Full Withdrawal: You will receive, reduced by any required tax, your See Appendix I account value allocated to the subaccounts, the Guaranteed > Redemption Fees. See Accumulation Account (plus or minus any applicable market value Fees - Redemption Fees adjustment) and the Fixed Account, minus any applicable early > Tax Penalty. See Tax withdrawal charge, and redemption fees, plus the amount available for Considerations withdrawal from the Fixed Plus Account II. > Tax Withholding. See  Partial Withdrawal (Percentage or Specified Dollar Amount): You will Tax Considerations receive, reduced by any required tax, the amount you specify, subject to the value available in your account. However, the amount actually To determine which may withdrawn from your account will be adjusted by any applicable apply, refer to the appropriate redemption fees, and by any applicable early withdrawal charge for sections of this prospectus, amounts withdrawn from the subaccounts, the Guaranteed contact your local Accumulation Account or the Fixed Account, and any positive or representative or call the negative market value adjustments for amounts withdrawn from the Company at the number listed Guaranteed Accumulation Account. The amount available from the in Contract Overview - Fixed Plus Account II may be limited. Questions: Contacting the Company. For a description of limitations on withdrawals from the Fixed Plus Account II, see Appendix II. > Select investment options. If not specified, we will withdraw dollars in the same proportion as the values you hold in the various investment options from each investment option in which you have an account value. > Properly complete a disbursement form and submit it to the address listed in Contract Overview - Questions: Contacting the Company. Calculation of Your Withdrawal. We determine your account value every normal business day after the close of the NYSE (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value either: (1 ) As of the next valuation after we receive a request for withdrawal in good order at the address listed in Contract Overview - Questions: Contacting the Company; or (2 ) On such later date as specified on the disbursement form. Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, we will send your payment not later than seven calendar days following our receipt of your disbursement form in good order. PRO.167680-10 27 Reinstatement Privilege. Some contracts allow the one-time use of a reinstatement privilege. Within 30 calendar days after a full withdrawal, if allowed by law and the contract, you may elect to reinstate all or a portion of the proceeds. We must receive reinstated amounts within 60 days of the withdrawal. We will credit the account for the amount reinstated based on the subaccount values next computed following our receipt of your request in good order and the amount to be reinstated. We will credit the amount reinstated proportionally for maintenance fees and early withdrawal charges imposed at the time of withdrawal. We will deduct from the amounts reinstated any maintenance fee which fell due after the withdrawal and before the reinstatement. We will reinstate in the same investment options and proportions in place at the time of withdrawal. Special rules apply to reinstatements of amounts withdrawn from the Guaranteed Accumulation Account. See Appendix I. Seek competent advice regarding the tax consequences associated with reinstatement. Withdrawal Restrictions. Some plans may have other limits on withdrawals, other than or in addition to those listed below. > Section 403(b)(11) of the Tax Code generally prohibits withdrawals under 403(b) contracts prior to your death, disability, attainment of age 59½, severance from employment, or financial hardship of the following: (1) Salary reduction contributions made after December 31, 1988; and (2) Earnings on those contributions and earnings on amounts held before 1989 and credited after December 31, 1988. Income attributable to salary reduction contributions and credited on or after January 1, 1989, may not be distributed in the case of hardship. Other withdrawals may be allowed as provided for under the Tax Code or regulations. > Effective January 1, 2009, 403(b) regulations impose restrictions on the distribution of 403(b) employer contributions under certain contracts. See Tax Considerations of Qualified Contracts - Distributions - 403(b) Plans. > 401(k) plans generally prohibit withdrawal of salary reduction contributions and associated earnings prior to your death, disability, attainment of age 59½, severance from employment, or financial hardship. > The contract generally requires that the plan sponsor or its delegate certify that you are eligible for the distribution. > If you are married and covered by an ERISA plan, the contract holder must provide certification that Retirement Equity Act requirements have been met. Waivers of Early Withdrawal Charge and Fixed Plus Account II Full and Partial Withdrawal Provisions. Although the Tax Code permits distributions upon a participants severance from employment, the contracts do not provide for a waiver of early withdrawal charges or the Fixed Plus Account II full or partial withdrawal provisions unless the severance from employment would otherwise have qualified as a separation from service under prior IRS same desk guidance (prior to enactment of the Economic Growth and Tax Relief Reconciliation Act of 2001). Generally, a severance from employment due to a merger, liquidation, consolidation or other employer transaction does not qualify as a separation from service. Employer-Directed Withdrawals. Under certain contracts, if permitted by the plan, we may, at the plan sponsors direction, deduct amounts from participant accounts in order to pay costs associated with a third party administrator engaged by the plan sponsor to administer the plan. LOANS Availability. If allowed by the contract and the plan, you may take out a loan from your account value during the accumulation phase. Loans are not available from Roth 401(k) or Roth 403(b) contracts or accounts. Some plans restrict loans from your employer account. Loans are only allowed from amounts allocated to certain subaccounts and fixed interest options. Additional restrictions may apply under the Tax Code, your plan, or due to our administrative practices or those of a third party administrator selected by your plan sponsor, and loans may be subject to approval by the plan sponsor or its delegate. We reserve the right not to grant a loan request if the participant has an outstanding loan in default. PRO.167680-10 28 Requests. If you are eligible to obtain a loan, you may request one by properly completing the loan request form and submitting it to the address listed in Contract Overview - Questions: Contacting the Company. Read the terms of the loan agreement before submitting any request. Loan Interest. Interest will be applied on loan amounts. The difference between the rate applied and the rate credited on the loans under your contract is currently 2.5% (i.e., a 2.5% loan interest rate spread). For certain contracts, the current rate applied is 6.0% and the current rate credited is 6.0%. We reserve the right to apply a loan interest rate spread of up to 3.0%. SYSTEMATIC DISTRIBUTION OPTIONS Availability of Systematic Distribution Options. These options may be Features of a Systematic exercised at any time during the accumulation phase of the contract. To Distributions Option exercise one of these options, the account value must meet any minimum dollar amount and age criteria applicable to that option. To determine what If available under your plan, a systematic distribution options are available, check with the contract holder or systematic distribution option the Company. allows you to receive regular payments from your account Systematic distribution options currently available under the contract include without moving into the the following: income phase. By remaining in the accumulation phase, you > Systematic Withdrawal Option (SWO). SWO is a series of partial retain certain rights and withdrawals from your account based on a payment method you select. It investment flexibility not is designed for those who want a periodic income while retaining available during the income accumulation phase investment flexibility for amounts accumulated under phase. Because the account the account. (This option may not be available if you have an outstanding remains in the accumulation loan.) phase, all accumulation phase charges continue to apply. > Estate Conservation Option (ECO). ECO also allows you to maintain the account in the accumulation phase and provides periodic payments designed to meet the Tax Codes required minimum distributions. Under ECO, the Company calculates the minimum distribution amount required by law (generally at age 70½ or retirement, if later) and pays you that amount once a year. For certain contracts issued in the state of New York, no market value adjustment is imposed on ECO withdrawals from the Guaranteed Accumulation Account. Other Systematic Distribution Options. Other systematic distribution options may be available from time to time. Additional information relating to any of the systematic distribution options may be obtained from your local representative or from the Company. Availability of Systematic Distribution Options. The Company may discontinue the availability of one or all of the systematic distribution options at any time, and/or change the terms of future elections. Electing a Systematic Distribution Option. The contract holder, or you if permitted by the plan, may elect a systematic distribution option. The plan sponsor or its delegate generally must provide the Company with certification that you are eligible for a distribution and that the distribution is in accordance with the terms of the plan. Terminating a Systematic Distribution Option. Once you elect a systematic distribution option (other than accounts that are part of 457 plan contracts issued to non-governmental, tax exempt employers) you may revoke it at any time through a written request to the address listed in Contract Overview - Questions: Contacting the Company. Once revoked, an option may not be elected again until the next calendar year, nor may any other systematic distribution option be elected, unless the Tax Code permits it. Tax Consequences. Withdrawals received through these options and revocations of elections may have tax consequences. See Tax Considerations. PRO.167680-10 29 DEATH BENEFIT During the Income Phase The contract provides a death benefit in the event of your death, which is payable to the beneficiary named under the contract (contract beneficiary). This section provides information about the > Under contracts issued in connection with most types of plans except most accumulation phase. For death voluntary 403(b) and Roth 403(b) plans, the contract holder must be named benefit information applicable as the contract beneficiary, but may direct that we make any payments to to the income phase, see The the beneficiary you name under the plan (plan beneficiary). Income Phase. > Under most group contracts issued in connection with voluntary 403(b) and Roth 403(b) plans, you may generally designate your own contract beneficiary who will normally be your plan beneficiary, as well. During the Accumulation Phase Payment Process 1 . Following your death, the contract beneficiary (on behalf of the plan beneficiary, if applicable) must provide the Company with proof of death acceptable to us and a payment request in good order. 2 . The payment request should include selection of a benefit payment option. 3 . Within seven calendar days after we receive proof of death acceptable to us and payment request in good order at the address listed in Contract Overview - Questions: Contacting the Company, we will mail payment, unless otherwise requested. Until a death benefit request is in good order and a payment option is selected, account dollars will remain invested as at the time of your death, and no distributions will be made. Benefit Payment Options. The following payment options are available, if allowed by the Tax Code: > Lump-sum payment; > Payment under an available income phase payment option (see The Income Phase - Income Phase Payment Options); and > Payment under an available systematic distribution option (subject to certain limitations). See Systematic Distribution Options. Unless the beneficiary elects otherwise, lump-sum payments will generally be made into an interest bearing account that is backed by our general account. This account is not FDIC insured and can be accessed by the beneficiary through a checkbook feature. The beneficiary may access death benefit proceeds at any time through the checkbook without penalty. Interest credited on this account may be less than you could earn if the lump-sum payment was invested outside of the contract. Additionally, interest credited on this account may be less than under other settlement options available under the contract, and the Company seeks to earn a profit on this account. The following option is also available under some contracts; however, the Tax Code limits how long the death benefit proceeds may be left in these options. > Leaving the account value invested in the contract. PRO.167680-10 30 Death Benefit Options. The various death benefit options that may be available under the contract are listed below. For information about the death benefit applicable to you, please see your certificate or the contract/enrollment materials (held by the contract holder). Account Value Death Benefit. Under some contracts, the death benefit will be based on your account value. For amounts held in the Guaranteed Accumulation Account, any positive aggregate market value adjustment (the sum of all market value adjustments calculated due to a withdrawal) will be included in your account value. If a negative market value adjustment applies, it would be deducted only if the death benefit is withdrawn more than six months after your death. We describe the market value adjustment in Appendix I and in the Guaranteed Accumulation Account prospectus. The death benefit is calculated as of the next time we value your account following the date on which we receive proof of death and payment request in good order. In addition to this amount, some states require we pay interest on amounts invested in fixed interest options, calculated from date of death at a rate specified by state law. Return of Purchase Payment Death Benefit. Most contracts provide a guaranteed death benefit if the contract beneficiary (on behalf of the plan beneficiary, if applicable) elects a lump-sum distribution or an income phase payment option within six months of your death. The charge for this guaranteed death benefit (if any) is included within the mortality and expense risk charge applicable under your contract, and is one of the factors we evaluate when determining the mortality and expense risk charge applicable to your group contract. See Fees - Mortality and Expense Risk Charge. For those contracts, the guaranteed death benefit is the greater of: (a) Your account value on the day that notice of death and request for payment are received in good order at the address listed in Contract Overview - Questions: Contacting the Company, plus any positive aggregate market value adjustment that applies to amounts allocated to the Guaranteed Accumulation Account; or (b) The sum of payments (minus any applicable premium tax) made to your account, minus the dollar amount of any withdrawals made from your account and any outstanding loan amount. In the event that the contract beneficiary does not request payment of the death benefit as a lump sum or as an income phase option within six months of your death, the amount of the death benefit is the account value as of the next valuation following our receipt of acceptable proof of death and the payment request in good order. See the contract or certificate for treatment of amounts held in the Guaranteed Accumulation Account. Adjusted Purchase Payment Guaranteed Death Benefit. Under another form of guaranteed death benefit that may be available under certain contracts, the death benefit payable under the contract will never be less than the amount of adjusted purchase payments made to your account (as defined below), less a proportional adjustment for amounts withdrawn or borrowed from your account. The charge for this guaranteed death benefit (if any) is included within the mortality and expense risk charge applicable under your contract, and is one of the factors we evaluate when we determine the mortality and expense risk charge applicable to your group contract. See Fees - Mortality and Expense Risk Charge. Calculating the Value of the Death Benefit. The death benefit under the Adjusted Purchase Payment Guaranteed Death Benefit is guaranteed to be the greater of (a) or (b) as calculated as of the next valuation (the date of the next close of the NYSE) following our receipt of proof of death and a completed election form in good order at the address listed in the Contract Overview - Questions: Contacting the Company section, where: (a) is the adjusted purchase payment total, which is the sum of all net purchase payments to your account, minus a proportional adjustment for withdrawals and amounts taken as a loan, which amount will never be less than zero (see Calculating Adjusted Purchase Payments, below); and (b) is the current account value, excluding amounts taken as a loan, plus any positive aggregate market value adjustment (MVA), as applicable. See Appendix I and the Guaranteed Accumulation Account prospectus for further information regarding the MVA. If the amount of the death benefit in (a) is greater than the amount in (b), the Company will deposit the difference into your account. The amount, if any, will be deposited into your account pro-rata across your current investment allocations as of the valuation date following the date we receive proof of death acceptable to us and a completed election form in good order at the address listed in the Contract Overview - Questions: Contacting the Company section. If the beneficiary in that situation requests an immediate payment or begins income phase payments, the amount paid will be the current account value, excluding any amounts taken as a loan, plus any aggregate positive MVA, as of the valuation date following the date we deposit the difference into your account. PRO.167680-10 31 If the amount of the death benefit in (a) is less than the amount in (b), and the beneficiary requests an immediate payment or begins income phase payments, the amount paid will be the current account value, excluding any amounts taken as a loan, plus any aggregate positive MVA, as of the valuation date following the date we receive proof of death acceptable to us and a payment request in good order at the address listed in the Contract Overview - Questions: Contacting the Company section. In the event a beneficiary elects to defer distribution of the death benefit, the amount paid to the beneficiary when the beneficiary elects to begin distribution of the death benefit will equal the current account value, excluding any amounts taken as a loan, plus or minus any applicable MVA, as of the next valuation following our receipt of the distribution request in good order at the address listed in the Contract Overview - Questions: Contacting the Company section. The amount paid may be more or less than the amount of the death benefit determined above on the date notice of death and an election to defer payment was received. No additional death benefit is payable upon the beneficiarys death. Calculating Adjusted Purchase Payments . The adjusted purchase payment total above is initially equal to the first purchase payment. The adjusted purchase payment total is then adjusted for each subsequent purchase payment, loan repayment, or partial withdrawal. The adjustment for subsequent purchase payments and loan repayments will be dollar for dollar. The adjustment for partial withdrawals, including loans taken, will be proportionate, reducing the adjusted purchase payment total in the same proportion that the current account value, excluding any amounts taken as loans, was reduced on the date of the partial withdrawal. The proportionate adjustment of the adjusted purchase payment total for each partial withdrawal is defined as the adjusted purchase payment total at that time, multiplied by the fraction A divided by B (A/B), where: (a) A is the current account value, excluding amounts taken as a loan, immediately after the partial withdrawal; and (b) B is the current account value, excluding amounts taken as a loan, before the partial withdrawal. Tax Code Requirements. The Tax Code requires distribution of death benefit proceeds within a certain period of time. Failure to begin receiving death benefit payments within those time periods can result in tax penalties. Regardless of the method of payment, death benefit proceeds will generally be taxed to the beneficiary in the same manner as if you had received those payments. See Tax Considerations for additional information. THE INCOME PHASE During the income phase, you receive payments from your accumulated account value. Initiating Income Phase Payments. At least 30 days prior to the date you want to start receiving income phase payments, the contract holder, or you if permitted by the plan, must notify us in writing of the following: > Start date; > Income phase payment option (see the income phase payment options table in this section); > Income phase payment frequency (i.e., monthly, quarterly, semi-annually or annually); > Choice of fixed or variable payments; > Under some plans, certification from your employer and/or submission of the appropriate forms is also required. The account will continue in the accumulation phase until the contract holder or you, as applicable, properly initiate income phase payments. Once an income phase payment option is selected, it may not be changed; however, certain options allow you to withdraw a lump sum. What Affects Income Phase Payments? Some of the factors that may affect income phase payments include: your age, your account value, the income phase payment option selected, number of guaranteed payments (if any) selected, and whether you select variable or fixed payments. Fixed Payments. Amounts funding fixed income phase payments will be held in the Companys general account. Fixed payments will remain the same over time. Variable Payments. Amounts funding your variable income phase payments will be held in the subaccount(s) selected. The contracts may restrict the subaccounts available, the number of investment options to be selected and how many transfers, if any, are allowed among options during the income phase. PRO.167680-10 32 Payments from the Fixed Plus Account II. If a nonlifetime income phase payment option is selected, payments from the Fixed Plus Account II may only be made on a fixed basis. Assumed Net Investment Rate. If variable payments are elected, the initial income phase payment will reflect an assumed annual net investment rate of 3.5%. Subsequent income phase payments will fluctuate based upon the investment performance of the subaccount you selected. For more information the assumed net investment rate, request a copy of the Statement of Additional Information by calling us. See Contract Overview - Questions: Contacting the Company. Selecting an Increasing Payment. Under certain income phase payment options, if you select fixed payments, you may elect an increase of one, two, or three percent, compounded annually. The higher your percentage, the lower your initial payment will be, while future payments will increase each year at a greater rate. Generally, this feature is not available with cash refund payment options and nonlifetime options. Charges Deducted. When you select an income payment phase option (one of the options listed in the tables below), a mortality and expense risk charge, consisting of a daily deduction of 1.25% on an annual basis, will be deducted from amounts held in the subaccounts. This charge compensates us for mortality and expense risks we assume under variable income phase payout options and is applicable to all variable income phase payout options, including variable nonlifetime options under which we do not assume mortality risk. In this situation, this charge will be used to cover expenses. Although we expect to earn a profit from this fee, we do not always do so. For variable options under which we do not assume a mortality risk, we may make a larger profit than under other options. We may also deduct a daily administrative charge of 0.25% annually from amounts held in the subaccounts. Required Minimum Payment Amounts. The initial income phase payment or the annual income phase payment total must meet the minimums stated in the contract. If your account value is too low to meet these minimum payment amounts, you will receive one lump-sum payment. Death Benefit During the Income Phase. The death benefits that may be available to a beneficiary are outlined in the following income phase payment option table. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days after we receive proof of death acceptable to us in good order and the payment request at the address listed in Contract Overview - Questions: Contacting the Company. Unless the beneficiary elects otherwise, lump-sum payments will generally be made into an interest bearing account that is backed by our general account. This account is not FDIC insured and can be accessed by the beneficiary through a checkbook feature. The beneficiary may access death benefit proceeds at any time through the checkbook without penalty. Interest credited on this account may be less than you could earn if the lump-sum payment was invested outside of the contract. Additionally, interest credited on this account may be less than under other settlement options available under the contract, and the Company seeks to earn a profit on this account. Taxation. To avoid certain tax penalties, you and any beneficiary must meet the distribution rules imposed by the Tax Code. See Tax Considerations. Income Phase Payment Options The following tables list the income phase payment options and accompanying death benefits that may be available under the contracts. Some contracts restrict the options and the terms available. Refer to your certificate or check with your contract holder for details. We may offer additional income phase payment options under the contract from time to time. PRO.167680-10 33 Terms used in the Tables: Annuitant: The person(s) on whose life expectancy the income phase payments are calculated. Beneficiary: The person designated to receive the death benefit payable under the contract. Lifetime Income Phase Payment Options Length of Payments: For as long as the annuitant lives. It is possible that only one payment will Life Income be made should the annuitant die prior to the second payments due date. Death Benefit-None: All payments end upon the annuitants death. Length of Payments: For as long as the annuitant lives, with payments guaranteed for your choice of 5 to 30 years, or as otherwise specified in the contract. Life Income- Death Benefit-Payment to the Beneficiary: If the annuitant dies before we have made all the Guaranteed Payments* guaranteed payments, we will continue to pay the beneficiary the remaining payments. Unless prohibited by a prior election of the contract holder, the beneficiary may elect to receive a lump- sum payment equal to the present value of the remaining guaranteed payments. Length of Payments: For as long as either annuitant lives. It is possible that only one payment will be made should both annuitants die before the second payments due date. Continuing Payments: Life Income- (a) When you select this option, you choose for 100%, 66
